UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6823


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MICHAEL COWEN, a/k/a Mr. Ross,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.    Norman K. Moon, District
Judge. (6:07-cr-00034-NKM-2; 6:10-cv-80282-NKM-mfu)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Cowen, Appellant Pro Se. Charlene Day, OFFICE OF THE
UNITED STATES ATTORNEY, C. Patrick Hogeboom, III, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       Cowen    seeks       to    appeal       the   district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate         of     appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial         showing        of    the     denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,      537       U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and    conclude    that    Cowen    has       not    made    the    requisite        showing.

Accordingly,        we    deny     his        motions       for     a     certificate       of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately




                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3